Exhibit 10.2

DISTRIBUTION, CONTRIBUTION AND ASSUMPTION AGREEMENT

This Distribution, Contribution and Assumption Agreement (this “Agreement”),
dated and effective as of 12:00:01 a.m. Eastern Time on November 1, 2020 (the
“Effective Time”), is by and among Dominion Energy Questar Corporation, a Utah
corporation (“DEQC”), DECP Holdings, Inc., a Virginia corporation (“DECP
Holdings”), Dominion Energy Gas Holdings, LLC, a Virginia limited liability
company (“DEGH”), and Dominion MLP Holding Company II, LLC, a Virginia limited
liability company (“DMLPHC II”). The above-named entities are sometimes referred
to in this Agreement individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, each of the Parties is a wholly owned subsidiary of Dominion Energy,
Inc., a Virginia corporation (“DEI”);

WHEREAS, the Parties desire to effect a series of transactions in connection
with an internal reorganization;

WHEREAS, the stockholders or members of the Parties have taken all corporate or
limited liability company actions, as the case may be, required to approve the
transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

TRANSFERS, CONTRIBUTIONS, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

Subject to Section 3.1 of this Agreement, the following shall be completed at
the Effective Time in the sequence set forth below:

Section 1.1 Distribution of Interests in DECP to DEGH. DMLPHC II shall
distribute 50% of the outstanding limited partnership interests in Dominion
Energy Cove Point LNG, LP, a Delaware limited partnership (“DECP”), to DEGH, for
its own use, forever, and DEGH shall accept such distribution.

Section 1.2 Distribution of Interest in DECP to DEQC. Immediately after the
preceding distribution in Section 1.1 hereof, DEGH shall distribute 50% of the
outstanding limited partnership interests in DECP to DEQC, for its own use,
forever, and DEQC shall accept such distribution.

Section 1.3 Contribution of Interests in DECP to DECP Holdings. Immediately
after the preceding distribution in Section 1.2 hereof, DEQC shall contribute
50% of the outstanding limited partnership interests in DECP to DECP Holdings,
for its own use, forever, and DECP Holdings shall accept such distribution.

ARTICLE II

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or

 

1



--------------------------------------------------------------------------------

appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests distributed,
contributed and assigned by this Agreement or intended to be so and (c) more
fully and effectively to carry out the purposes and intent of this Agreement.

ARTICLE III

EFFECTIVE TIME

Section 3.1 Order of Completion of Transactions. The transactions provided for
in Article I of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein.

Section 3.2 Effective Time. Notwithstanding anything contained in this Agreement
to the contrary, none of the provisions herein shall be operative or have any
effect until the Effective Time, at which time all such provisions shall be
effective and operative in accordance with Section 3.1 without further action by
any Party.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or words of similar
import) is used with reference thereto, but rather shall be deemed to refer to
all other items or matters that could reasonably fall within the broadest
possible scope of such general statement, term or matter.

Section 4.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 4.3 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 4.4 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

Section 4.5 Applicable Law; Forum, Venue and Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

 

2



--------------------------------------------------------------------------------

(b) Each of the Parties:

(i) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
the Court of Chancery of the State of Delaware;

(ii) irrevocably submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware in connection with any such claim, suit, action or
proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv) expressly waives any requirement for the posting of a bond by a Party
bringing such claim, suit, action or proceeding; and

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such Party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

Section 4.6 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 4.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 4.8 Integration. THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE PARTIES, WHETHER
ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUCH
INSTRUMENTS. THIS AGREEMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
UNDERSTANDING, REPRESENTATION, PROMISE OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS
INTENDED TO BE OR SHALL BE INCLUDED IN OR FORM PART OF THIS AGREEMENT UNLESS IT
IS CONTAINED IN A WRITTEN AMENDMENT HERETO EXECUTED BY THE PARTIES HERETO AFTER
THE DATE OF THIS AGREEMENT.

Section 4.9 Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of sale”
or “assignment” of the assets and interests referenced herein.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

DOMINION ENERGY QUESTAR CORPORATION By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   EVP, CFO and Treasurer DECP HOLDINGS, INC. By:
 

/s/ James R. Chapman

Name:   James R. Chapman Title:   EVP, CFO and Treasurer DOMINION ENERGY GAS
HOLDINGS, LLC By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   EVP, CFO and Treasurer DOMINION MLP HOLDING
COMPANY II, LLC By:   Dominion Energy Gas Holdings, LLC,   its Sole Member By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   EVP, CFO and Treasurer

[Signature Page to DECP 50% LP Distribution, Contribution and Assumption
Agreement]